I concur with the other Justices that the evidence in the record does not sustain the verdict that the defendant was guilty of negligence, but I cannot approve the order to make the verdict of this court final on the theory that the district court should have directed the jury to bring in a verdict for the defendant. The Seventh Amendment to the United States Constitution is as follows: "In suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved, and no fact tried by a jury shall be otherwisere-examined in any Court of the United States, than according to the rules of the common law." Article III, section 23, of the State Constitution, is as follows: "The right of trial by jury shall be secured to all and remain inviolate." With that provision in mind I fail to see how a judge can order a jury to disregard their own views of the testimony and bring in a verdict to conform to the views of the judge in such case. The right of trial by jury does not therefore "remain inviolate."
The district judge in this case heard the testimony and saw the witnesses while testifying and submitted the case to the jury. This court now finds a contrary verdict, and then says to the judge and jury: "You're all wrong. The jury should have been ordered to bring in a verdict for the defendant. We now substitute our verdict for yours and render a judgment for the defendant that is final." (See sec. 9320, Rev. Codes 1921.) In this case it is not different than where a demurrer is submitted to the complaint. This is a demurrer to the evidence, and is sustained by the court. The law is universally accepted that, if a demurrer is sustained, the plaintiff has the right to amend his complaint and restate the facts, if he can do so, that his claimed rights may be tried. The failure to prove all the facts that perhaps could have been proved on the first trial where the judge and jury thought the evidence sufficient should warrant another trial. (Secs. 9054, 9320, Rev. Codes 1921.) Perhaps the evidence which caused the supreme court to reach its verdict would be overcome in a second trial. The verdict *Page 438 
of this court is unauthorized by the Constitution except perhaps as a negative factor. The plaintiff has not had a trial by jury if that jury is the supreme court. The order of the supreme court setting aside a jury verdict cannot under the Constitution go further than order a new trial. Furthermore, I cannot assent to a theory which permits a judge to order a jury of twelve men to disregard their own views of the facts and bring in a verdict directly contrary to their own opinion of the facts under the testimony. It is as if a judge should direct a jury of Catholics to bring in a verdict that the Protestant church is the only true religion. A directed verdict upon the facts (see sec. 9364, Rev. Codes 1921) is unwarranted and unconstitutional and an assumption of authority by courts.
In Murray v. Hauser, 21 Mont. 120, 53 P. 99, 101, the court said: "But without a waiver of the right of trial by jury, by consent of parties, the court errs if it substitutes itself for the jury, and, passing upon the effect of the evidence, finds the facts involved in the issue, and renders judgment thereon. This is what was done in the present case. It may be that the conclusions of fact reached and stated by the court are correct, and, when properly ascertained, that they require such a judgment as was rendered. That is a question not before us. The plaintiff in error complains that he was entitled to have the evidence submitted to the jury, and to the benefit of such conclusions of fact as it might justifiably have drawn, — a right he demanded, and did not waive, — and that he has been deprived of it by the act of the court in entering a judgment against him on its own view of the evidence, without the intervention of a jury. In this particular we think error has been well assigned. The right of trial by jury in the courts of the United States is expressly secured by the seventh article of amendment to the constitution, and Congress has, by statute, provided for the trial of issues of fact in civil cases by the court without the intervention of a jury only when the parties waive their right to a jury by stipulation in writing. * * * This constitutional right this court has always guarded with jealousy." *Page 439 
See, also, Chessman v. Hale, 31 Mont. 577, 79 P. 254, 256, 3 Ann. Cas. 1038, 68 L.R.A. 410, where this court said: "If the right of trial by jury existed at the time of the adoption of the Constitution of the state, or of the seventh amendment to the United States Constitution, it still exists, and cannot be taken away by legislative enactment. It cannot become obsolete, for it is perpetuated by the state Constitution, and it continues so long as the constitutional provision continues. * * * The court, in considering the question as to the right of trial by jury, said: `The seventh amendment, indeed, does not attempt to regulate matters of pleading or practice, or to determine in what way issues shall be formed by which questions of fact are to be submitted to a jury. Its aim is not to preserve mere matters of form and procedure, but substance of right. This requires that questions of fact in common-law actions shall be settled by a jury, and that the court shall not assume, directly or indirectly, to take from the jury or to itself such prerogative.'"
Prior to the year 1921 the only way the supreme court could review the verdict of the jury was on appeal from the denial of a new trial in the district court (Chap. 225, sec. 12, Laws 1921). The only thing the supreme court could do in such appeal was to review the evidence, and, if in their opinion the evidence was insufficient to sustain the verdict, it could reverse the order on the motion for a new trial and direct the district court to allow the new trial — a vast difference from the present decision which in effect substitutes the verdict of the supreme court for that of the jury and makes it final. If this is not the violation of the long-cherished right of trial by jury, I do not know what it is. It is a violation of the long-accepted principle that the facts are decided by a jury and the law by the judge. Under this decision the verdict of the jury in effect becomes only advisory in spite of both national and state Constitutions. The people of England centuries ago wrung from King John the Magna Charta. The principle of the right of trial by jury of his peers is the most important principle reserved to the people *Page 440 
by that instrument of liberty for the people. We in this age need protection from constantly increasing usurpation of authority of — not King John — but the courts of America. I dissent most emphatically.